MEMORANDUM **
Rafael Preciado Ochoa, a California state prisoner, appeals the district court’s order dismissing as untimely his 28 U.S.C. § 2254 habeas petition challenging his three strikes conviction for felony evading a police officer. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Ochoa contends that the statute of limitations articulated in 28 U.S.C. § 2244(d) should be tolled during the pendency of his prior unexhausted federal petition. After the parties filed their briefs, the United States Supreme Court decided this issue, foreclosing Ochoa’s contention. See Duncan v. Walker, 533 U.S. 167, 121 S.Ct. 2120, 150 L.Ed.2d 251. Accordingly, we affirm the district court’s dismissal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.